Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art does not teach or suggest the claimed combination, particularly the first side member having a transverse bend line that divides the first side member into a lower, planar portion and an upper, planar portion, and the lower, planar portion of the first side member being connected to the first side portion of the seat member, the first back flange being substantially planar and connected to said supporting member by a plurality of fasteners, the second side member having a transverse bend line that divides the second side member into a lower, planar portion and an upper, planar portion, the inner face of the lower, planar portion of the first side member and the inner face of the upper, planar portion of the first side member form a reflex angle and the inner face of the lower, planar portion of the second side member and the inner face of the upper, planar portion of the second side member form a reflex angle, the first and second back flanges are only attached to the first and second side members at the upper, planar portions of the first and second side members above the transverse bend lines, the lower portions of the first and second back flanges together substantially span the maximum selected width between the upper, planar portions of the first and second side members, the lower portion of the first back flange is also connected to the supporting member by a second plurality of fasteners that are disposed vertically separated and above the lower, planar portion of the first side member and disposed outside of the area directly above the seat member and disposed on the same side and away from the outer face of the lower, planar portion of the first side member with one or more upper fasteners of the second plurality of fasteners being laterally farther away from the outer face of the lower, planar portion of the first side member than one or more lower fasteners of the second plurality of fasteners, and the lower portion of the second back flange is also connected to the supporting member by a third plurality of fasteners that are disposed vertically separated and above the lower, planar portion of the second side member and disposed outside of the area directly above the seat member, and the lower portion of the second back flange is also connected to the supporting member by a third plurality of fasteners that are disposed vertically separated and above the lower, planar portion of the second side member and disposed outside of the area directly above the seat member and disposed on the same side and away from the outer face of the lower, planar portion of the second side member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,228,338 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The publication to Lane shows a joist hangar with angled upper portions (6).
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/
Terrence R. TillReexamination Specialist
Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GKD/		and 		/GAS/
		Glenn K. Dawson			Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		Art Unit 3993			Art Unit 3993